Citation Nr: 1009821	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  05-27 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for impotence, also claimed 
as secondary to service-connected Type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1966 to February 
1968.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona, that denied service connection for impotence.  In 
August 2006, the Veteran testified before the Board by video 
conference from the RO.

An August 2007 Board decision denied service connection for 
impotence, also claimed as secondary to service-connected 
diabetes mellitus.  The Veteran appealed that decision to the 
United States Court of Appeals for Veterans Claims.  Pursuant 
to a Joint Motion for Remand, in a September 2008 Order, the 
Court vacated the Board's August 2007 decision and remanded 
the claim to the Board for readjudication in accordance with 
the Joint Motion.  In May 2009, this matter was remanded by 
the Board for further review.

In a July 2008 brief, the Veteran raised a claim of 
entitlement to an increased rating for his service-connected 
diabetes mellitus.  As that claim has not been developed for 
appellate review, the Board refers it to the RO for 
appropriate action.


FINDING OF FACT

It is as likely as not that the Veteran's erectile 
dysfunction is aggravated by his service-connected diabetes 
mellitus.


CONCLUSION OF LAW

Service connection for erectile dysfunction is warranted 
because it is aggravated by his service-connected diabetes 
mellitus.  38 U.S.C.A. §§ 1110, 1131, 1133, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310(a) (2009).

REASONS AND BASES FOR FINDING AND CONCLUSION

A claimant with active service may be granted service 
connection for a disease or disability either incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.

The disease entity for which service connection is sought 
must be chronic as opposed to merely acute and transitory in 
nature.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  Where the fact of chronicity in service is not 
adequately supported then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415 (1998); Cuevas v. 
Principi, 3 Vet. App. 542 (1992).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible.  Lay assertions of medical status do 
not constitute competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310 (2009).  Secondary service 
connection is permitted based on aggravation.  Compensation 
is payable for the degree of aggravation of a nonservice-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between the disability and an injury or disease 
incurred in service.  Establishing service connection on a 
secondary basis essentially requires evidence sufficient to 
show that a current disability exists and that the current 
disability was either caused or aggravated by a service-
connected disability.  38 C.F.R. § 3.303, 3.310.

The record before the Board contains service treatment 
records and post-service medical records, which will be 
addressed as pertinent.  Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001) (a discussion of all evidence by the Board is 
not required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

Based on a thorough review of the record, the Board finds 
that it is as likely as not the Veteran's erectile 
dysfunction is related to his active service.

The Veteran claims that he has erectile dysfunction secondary 
to his service-connected Type II diabetes mellitus.  The 
service medical records include a January 1966 pre-induction 
examination report that is void of findings, complaints, 
symptoms, or a diagnosis of impotence.  Clinical notes dated 
in March, April, and July 1967 show complaints and treatment 
for urethral discharge and dysuria.  According to the July 
1967 note, the Veteran had four incidents of venereal disease 
in service.  In September 1967, he presented for treatment of 
penile lesions and a circumcision was performed.  The 
February 1968 separation examination report is void of 
findings, complaints, symptoms, or a diagnosis attributable 
to impotence.

VA medical records dated in November 2004 reflect the 
Veteran's complaints of erectile dysfunction and subsequent 
treatment records show that he was prescribed medication and 
given injections to treat the condition.

In November 2004, the Veteran presented for a VA diabetes 
mellitus examination with complaints of impotence and 
difficulty sustaining an erection.  Upon examination, the 
examiner opined that his diabetes mellitus appeared to be in 
good control and that given the duration and severity of the 
diabetes and lack of other apparent complications, it was 
less likely than not that his impotence was a result of his 
diabetes.

An August 2006 VA medical record notes that the Veteran 
requested a medical opinion that his impotence was related to 
his service-connected Type II diabetes mellitus.  While a VA 
physician acknowledged that impotency has been linked to 
diabetes, the physician did not relate his impotence to the 
service-connected Type II diabetes mellitus or to his active 
duty.  However, a February 2009 report identified erectile 
dysfunction as a complication of the Veteran's diabetes.

Pursuant to the Board's May 2009 remand, the Veteran was 
afforded a VA genitourinary examination in October 2009.  It 
was noted that he was diagnosed with diabetes in 2003 and had 
been treated for hypogonadism since 2004.  The examiner 
indicated that the etiology of erectile dysfunction is 
complex with risk factors such as age, diabetes, tobacco use, 
obesity, and hyperlipidemia.  With respect to diabetes, the 
factors that seem to correlate with increasing erectile 
dysfunction are duration of the diabetes and glycemic 
control.  However, the Veteran's diabetes had been reasonably 
uncomplicated.  The examiner noted that there was clear 
evidence of erectile dysfunction in 2004 even though the 
Veteran was diagnosed with Type II diabetes mellitus about 
one year prior to the examination which reduced the 
likelihood of diabetes causing the erectile dysfunction.  
However, the examiner opined that while the Veteran's 
erectile dysfunction was related to a number of risk factors, 
at some point diabetes "will have played an aggravating 
role."

After reviewing the evidence, the Board finds that there is a 
reasonable basis to relate the Veteran's current erectile 
dysfunction is related to his active service based on the 
medical evidence presented in this case, which establishes 
that it is at least as likely as not that some portion of the 
Veteran's erectile dysfunction is related to his service, and 
specifically to his service-connected diabetes mellitus.  The 
evidence shows that the diabetes has played an aggravating 
role in the erectile dysfunction.  The medical evidence of 
record shows that the erectile dysfunction is as likely as 
not aggravated by the service-connected diabetes mellitus.  
Therefore, service connection for erectile dysfunction is 
granted.  The Board has resolved all reasonable doubt in 
favor of the Veteran in making this decision.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for impotence, aggravated by service-
connected Type II diabetes mellitus, is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


